DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2-4, 6-11, 14, 17, and 19-25 have been cancelled. Claim 28 has been added. Claims 1, 5, 12, 13, 15, 16, 18, and 26-28 are currently pending in this application.
Allowable Subject Matter
Claims 1, 5, 12, 13, 15, 16, 18, and 26-28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a camera head for use in endoscope procedures that attaches and detaches from an endoscope, and is operable to image in a first mode with white light at a first time interval and a second mode with fluoresced light outside the visible band at a subsequent, second time interval comprising: an image sensor assembly including a single and no more than one image sensor, the single image sensor operable for capturing both white light images and fluoresced light images; and a focus adjustment mechanism comprising a liquid-based, deformable lens, wherein the focus adjustment mechanism is positioned in the camera head and is configured to automatically adjust the focus of the camera head between two pre-determined states when the mode is switched from the white light mode to the fluoresced light mode, and wherein the automatic focus adjustment compensates for a chromatic focal difference between the white light image and the fluoresced light image caused by the dispersive or diffractive properties of optical materials or optical design employed in an assembly construction of the camera head or the endoscope connected to the camera head, or both, wherein the camera head is configured to automatically recognize the endoscope and determine a necessary adjustment of the focus adjustment mechanism when automatically adjusting the focus between the two pre-determined states, that is when the mode is switched between the white light mode and the fluoresced light mode, the necessary adjustment between the two states determined based on the known dispersive or diffractive properties of optical materials or optical design employed in the assembly construction of the endoscope, obviating, thereby, a need to apply an autofocus processing when toggling between the two modes.
Further, the claimed invention includes a first optical device for use in endoscope procedures and operable to 9image in a first mode with white light at a first time interval and a second mode with fluoresced 10light outside the visible band at a subsequent, second time interval comprising: 11an image sensor assembly including a single and no more than one image sensor, the 12single image sensor operable for capturing both white light images and fluoresced light images; 13and 14a focus adjustment mechanism comprising a liquid-based, deformable lens, wherein the 15focus adjustment mechanism is positioned in the first optical device and is configured to 16automatically adjust the focus of the first optical device between two pre-determined states when 17the mode is switched from the white light mode to the fluoresced light mode, and wherein the 18automatic focus adjustment compensates for a chromatic focal difference between the white light 19image and the fluoresced light image caused by the dispersive or diffractive properties of optical 20materials or optical design employed in an assembly construction of the first optical device or an 21optional second optical device connected to the first optical device, or both, wherein the focus adjustment having been automatically adjusted by the focus adjustment mechanism is a known, prescribed adjustment based on the known dispersive or Ser. No.: 15/636,3453 Docket No. P16631USdiffractive properties of optical materials or optical design employed in the assembly construction of the first optical device and/or the second optical device, obviating, thereby, a 3need to apply autofocus processing when toggling between the two modes.
Further, the claimed invention includes a first optical device for use in endoscope procedures and operable to image in a first mode with white light at a first time interval and a second mode with fluoresced light outside the visible band at a second time interval and comprising: an image sensor assembly including a single and no more than one image sensor operable for capturing both white light images and fluoresced light images; an optical assembly positioned in the first optical device, or in a second optical device that attaches to the first optical device, the optical assembly including one or more optical lens elements, all either fixed in place or adjustable by manual movements, and configured when attached to direct light received from a subject scene toward the image sensor assembly; and a liquid-based deformable lens in the first optical device optically arranged to be between the optical assembly and the image sensor and operable to automatically adjust the focus of the first optical device wherein the automatic focus adjustment compensates for a chromatic focal difference between the white light image and the fluoresced light image caused by the dispersive or diffractive properties of optical materials or optical design employed in an assembly construction of the first optical device or the second optical device, or both, wherein the adjustment is a known, prescribed adjustment to the focus adjustment mechanism based on the known dispersive or diffractive properties of optical materials or optical design employed in the assembly construction of the first optical device and/or the second optical device, obviating, thereby, a need to apply autofocus processing when toggling between the two modes.
McDowall [US 2013/0038689 A1] discloses in a minimally invasive surgical system, an image capture unit includes a prism assembly and sensor assembly [See McDowall, Abstract]. The prism assembly includes a beam splitter, while the sensor assembly includes coplanar image capture sensors [See McDowall, Abstract]. Each of the coplanar image capture sensors has a common front end optical structure, e.g., the optical structure distal to the image capture unit is the same for each of the sensors [See McDowall, Abstract]. A controller enhances images acquired by the coplanar image capture sensors [See McDowall, Abstract]. The enhanced images may include (a) visible images with enhanced feature definition, in which a particular feature in the scene is emphasized to the operator of minimally invasive surgical system; (b) images having increased image apparent resolution; (c) images having increased dynamic range; (d) images displayed in a way based on a pixel color component vector having three or more color components; and (e) images having extended depth of field [See McDowall, Abstract].
KIM (Hereafter, “Kim”) [US 2012/0194728 A1] discloses an image sensor module, a camera module including the image sensor module, and a method of correcting a back focal length of a camera including the camera module [See Kim, Abstract]. The image sensor module includes an image sensor which converts light into an electrical signal; an infrared ray filter which is configured to be movable between a first position in an optical path of the light entering the image sensor and a second position outside the optical path of the light entering the image sensor, and decreases an amount of infrared rays entering the image sensor if the infrared ray filter is at the first position; and a variable focus liquid crystal lens which is disposed in the optical path [See Kim, Abstract].
Boemler [US 2006/0012836 A1] discloses an image sensor unit is coupled to at least one moveable element, for example at least one piezoelectric material, for automatic or manual focus adjustment [See Boemler, Abstract]. The position of the image sensor unit can be selectively adjusted by manually or automatically changing at least a position of at least one moveable element such that a change in the position of the image sensor unit effects a desired focus of an image [See Boemler, Abstract].
Gillet [US 2017/0205341 A1] discloses systems and methods for imaging a target object are provided. In one example, an imaging device comprises an objective lens having symmetry around an optical axis [See Gillet, Abstract]. The objective lens is configured to disperse images of a target object in longitudinal chromatic aberrations along the optical axis [See Gillet, Abstract]. The imaging device further includes a sensor configured to obtain multiple images of the target object [See Gillet, Abstract]. Each image corresponds to a specific wavelength within a predetermined spectrum [See Gillet, Abstract].
McDowall, Kim, Boemler, and Gillet fail to explicitly disclose wherein the camera head is configured to automatically recognize the endoscope and determine a necessary adjustment of the focus adjustment mechanism when automatically adjusting the focus between the two pre-determined states, that is when the mode is switched between the white light mode and the fluoresced light mode, the necessary adjustment between the two states determined based on the known dispersive or diffractive properties of optical materials or optical design employed in the assembly construction of the endoscope, obviating, thereby, a need to apply an autofocus processing when toggling between the two modes.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482